Citation Nr: 1023583	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-38 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a left knee disability, effective September 5, 2006.  In 
March 2010, the Veteran testified before the Board at a 
hearing that was held at the St. Louis, Missouri, RO.

As a preliminary matter, the Board observes that the November 
2008 statement of the case (SOC) identifies a February 2008 
rating decision, in which the RO confirmed and continued the 
October 2007 denial of the Veteran's claim of entitlement to 
a disability rating in excess of 10 percent for a left knee 
disability, as the rating action on appeal.  However, where, 
as here, pertinent evidence is presented or secured within 
one year of the date of the mailing of the notice of the 
decision, that evidence must be considered to have been filed 
in connection with the initial claim.  Muehl v. West, 13 Vet. 
App. 159, 161-62 (1999).  Here, the Veteran submitted 
additional clinical evidence in support of his claim in 
September 2007, six months after the decision granting 
service connection, and again in December 2007, less than two 
months after the RO denied his claim for an increased rating.  
Because additional pertinent evidence was received within one 
year of the date of the mailing of the decisions, the 
evidence is considered to have been filed in connection with 
the initial claim.  See 38 C.F.R. § 3.156(b) (2009); Charles 
v. Shinseki, 587 F.3d. 1319 (Fed. Cir. 2009); Jennings v. 
Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also 
Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. 
West, 13 Vet. App. 159, 161-62 (1999).  For this reason, the 
Veteran's current claim involves the issue of entitlement to 
a higher initial rating, as addressed more fully below.  The 
Board accordingly has recharacterized the issue on appeal as 
captioned above.

The issue of entitlement to service connection for a back 
disability, to include as secondary to a service-connected 
left knee disability, has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's left 
knee disability has been manifested by subjective complaints 
of pain, locking, instability, giving way, stiffness, 
weakness, fatigability, and occasional swelling, and 
objective findings of extension to 0 degrees, flexion limited 
to 124 degrees, and no more than slight instability.  There 
is no clinical evidence of ankylosis, dislocation, or 
locking.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for limitation of flexion of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2009).

2.  The criteria for a separate 10 percent rating for slight 
instability of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board decision below constitutes a total grant of 
benefits sought on appeal.  In March 2010 testimony before 
the Board, the Veteran expressly limited his appeal to the 
issue of entitlement to a separate 10 percent rating for 
instability, to be awarded concurrently with his 10 percent 
rating for limitation of motion.  On clarification from the 
Board, the Veteran stated that if he were to be awarded a 
separate 10 percent rating in addition to his current 10 
percent rating, he would abandon any claim to a disability 
rating in excess of those ratings.  Because the Board in the 
decision below grants the Veteran's claim for a separate 10 
percent disability rating based upon instability, the 
decision constitutes a total grant of benefits sought on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In light of the favorable disposition, no further assistance 
or notice is required under the Veterans Claims Assistance 
Act of 2000 (VCAA) to help the appellant in substantiating 
his claim.

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2009).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2009); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran contends that his left knee disability is more 
severe than the current 10 percent disability rating 
reflects.  In support of this assertion, he submitted 
numerous written statements and offered oral testimony before 
the Board in March 2010 describing the limitations caused by 
his left knee on his daily activities.  The Veteran stated 
that he was unable to walk or stand for prolonged periods, 
that he was unable to jog, that his left knee was stiff, 
locked and frequently gave way, and was easily tired.  He 
additionally described experiencing significant pain.  

The Veteran's left knee disability is rated 10 percent 
disabling under DC 5260-5257.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 5260 
pertains to limitation of flexion.  38 C.F.R. § 4.71a, DC 
5260.  Diagnostic Code 5257 pertains to other impairment of 
the knee (recurrent lateral subluxation or instability).  38 
C.F.R. § 4.71a, DC 5257.  Diagnostic Codes 5259 (symptomatic 
removal of semilunar cartilage) and 5261 (limitation of 
extension of the leg) are also applicable.  

In considering the applicability of other diagnostic codes, 
the Board finds that 5003 (degenerative arthritis), 5256 
(ankylosis of the knee), 5258 (dislocation of semilunar 
cartilage), 5262 (impairment of the tibia and fibula) and 
5263 (genu recurvatum) are not applicable in this case, as 
the medical evidence does not show that the Veteran has any 
of those conditions.  Specifically, the treatment records and 
the June 2007, January 2008, and July 2008 reports of VA 
examination do not demonstrate any objective finding 
arthritis or ankylosis of the left knee.  Additionally, no 
treatment record or report of VA examination demonstrates any 
objective finding of dislocation of the semilunar cartilage 
nor any impairment of the tibia and fibula.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under Diagnostic Code 5260, a zero percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a maximum 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Under Diagnostic Code 5261 (limitation of extension of the 
leg), a zero percent rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Clinical records dated from September 2006 to June 2007 show 
that the Veteran sought treatment for complaints of chronic 
left knee pain.  His left knee was tender to palpation 
anteriorly but there was "full" range of motion of the left 
knee.  There was no crepitus with flexion or extension.  His 
ligaments appeared to be intact.  The precise range of motion 
of the Veteran's left knee was not recorded.

On VA examination in June 2007, the Veteran was observed to 
ambulate from the waiting room to the examination room 
without difficulty or limping.  Physical examination of the 
left knee revealed some discomfort on palpation of the 
superior aspect of the left patella.  There was no swelling.  
Range of motion testing revealed "full" range of motion of 
the left knee.  He had increased ligamentous laxity of the 
left knee.  X-ray examination of the left knee was normal.

Clinical records dated from June 2007 to January 2008 show 
that the Veteran continued to seek treatment for complaints 
of chronic left knee pain.  These records also show that he 
reported experiencing locking.  He was noted to have "full" 
range of motion of the left knee; the precise ranges of 
motion were not recorded.

On VA examination in January 2008, the Veteran complained of 
constant pain in his left knee that was made worse with 
walking.  The examiner noted, however, that based upon his 
facial expression, the Veteran did not appear to be in a 
great deal of pain.  The Veteran described his left knee as 
being weak and stiff.  There was no swelling, heat, redness, 
or instability.  The Veteran did, however, complain of 
locking, although he was unable to describe the locking.  He 
stated that he had bought a knee brace for added stability.  
He did not use a cane.

When the Veteran was asked to flex his knee, he was observed 
to engage in a struggle to where both flexor and extensor 
muscles of the knee appeared to be working, giving the 
impression that the Veteran was trying to flex his knee and 
also trying not to flex it.  He enlisted the help of both 
hands to flex the knee and yet he was not succeeding.  He 
ended up with 30 degrees of flexion, which the examiner noted 
was not reliable because the Veteran had better than 30 
degrees flexion sitting in a chair, without any struggle.  
The examiner determined that range of motion and response to 
repetitive motion could not be obtained.  This, however, 
neither proved nor disproved that the Veteran had a left knee 
problem.  The Veteran was observed to walk with an 
exaggerated limp when under observation.  He denied 
experiencing any limitation on his standing or walking if 
could tolerate the pain.  X-ray examination of the knee was 
normal.  The diagnosis was patellar tendonitis of the left 
knee.

The day after the examination, the Veteran underwent a 
partial medial meniscectomy and diagnostic athroscopy of the 
left knee.  The postoperative diagnosis was torn left medial 
meniscus.

Clinical records dated from February 2008 to July 2008 show 
that following the surgery, the Veteran continued to complain 
of locking and giving way of the left knee, for which he was 
prescribed both a knee brace and a cane.  His ligaments, 
however, were found to be stable throughout this period.  
These records also show that the Veteran complained of left 
knee stiffness.  The range of motion of his left knee was not 
recorded at any time during this period.

On VA examination in July 2008, the Veteran denied 
experiencing any locking of the left knee.  He stated that he 
felt overall that the January 2008 surgery had been helpful 
but that he continued to experience some residual stiffness 
and discomfort.  Repetitive movements such as squatting or 
crouching increased his pain.  

Range of motion testing revealed extension to 0 degrees and 
flexion to 124 degrees, without crepitus.  Stiffness followed 
by complaints of pain, but not weakness, fatigability, or 
incoordination, were the clinical endpoints observed.  There 
were no further functional limitations following repetitive 
range of motion testing.  There was no gross clinical 
instability of the left knee, heat, swelling, or effusion.  
Direct patellar compression was not met with significant 
pain.  X-ray examination of the left knee was normal.

Clinical records dated from July 2008 to October 2008 show 
continued complaints of pain, stiffness, locking, and 
instability.  The range of motion of the Veteran's left knee 
was not recorded during this time period.

There are no further records pertaining to the left knee 
dated after October 2008.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the Veteran had full extension of 
the left knee, or extension to zero degrees.  Extension to 
zero degrees warrants a noncompensable evaluation and a 
higher evaluation for the left knee is therefore not 
warranted under Diagnostic Code 5261.  

Similarly, the evidence does not support a higher rating 
under Diagnostic Code 5260.  Disability commensurate with 
flexion limited to 30 degrees, as is required for a 20 
percent rating under DC 5260, is not shown.  38 C.F.R. 
§§ 4.7, 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).  

In determining that the Veteran at most meets the criteria 
for a 10 percent rating under DC 5260, the Board concludes 
that he is not entitled to separate 10 percent disability 
ratings under that code and DC 5024, because the impairment 
contemplated by the 10 percent rating under DC 5024 is the 
same impairment contemplated by a 10 percent rating under DC 
5260.  To also grant a separate 10 percent rating under 5260 
in this case would therefore amount to impermissible 
pyramiding.  38 C.F.R. § 4.14 (2009).

The Board has determined that the Veteran is not entitled to 
separate ratings under Diagnostic Code 5260 and 5261.  Given 
that the weight of the evidence shows no limitation of 
extension, General Counsel Precedent Opinion VAOPGCPREC 9-
2004 is not applicable.  VAOPGCPREC 9-2004 (September 17, 
2004).  VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
Diagnostic Codes 5260 and 5261 were met.

Next, DC 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Under 
38 C.F.R. § 4.31, where the criteria for a compensable rating 
under a Diagnostic Code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DC 5257, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2009).

While with the exception of the June 2007 VA examination 
there is no clinical evidence of ligamentous instability in 
this case, the Board finds that the Veteran's left knee 
disability is consistent with non-ligamentous instability and 
giving way of the knee.  Resolving the benefit of the doubt 
in favor of the Veteran, the Board finds that the Veteran is 
entitled to a separate 10 percent rating for slight 
instability of the left knee.  In addressing whether he is 
entitled to a rating higher than 10 percent, the Board finds 
that he is not, as there is no clinical evidence of 
instability.  A left knee that appears stable on examination 
may not be found to equate to moderate instability.  

Turning next to the final applicable diagnostic code, DC 
5259, the Board finds that while the Veteran is status post 
partial medial meniscectomy of the left knee, he is not 
entitled to a separate 10 percent rating under this 
diagnostic code.  A separate rating under this diagnostic 
code is not warranted because there is no other 
symptomatology associated with the removal of semilunar 
cartilage that has not been accounted for by the 10 percent 
rating under DC 5257 and the 10 percent rating under DC 5260.  
To also grant a separate 10 percent rating under 5259 in this 
case would amount to impermissible pyramiding.  38 C.F.R. § 
4.14 (2009).  As DC 5259 does not provide for a rating higher 
than 10 percent, DC 5259 also cannot serve as a basis for 
ratings higher than 10 and 10 percent for the left knee.

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
left knee disability, but findings supporting a rating in 
excess of 10 percent for painful limitation of motion and in 
excess of 10 percent for slight instability have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  While the Veteran is limited in his 
ability to perform certain tasks, the record reflects that 
the Veteran continues to work full time at his job, despite 
his knee pain.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the 
credible evidence demonstrates that separate 10 percent 
ratings for painful limitation of flexion and slight 
instability of the left knee, but no higher, have been 
warranted throughout the pendency of the appeal.  The benefit 
of the doubt has been given to the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an initial rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where 
a Veteran's service connected disabilities are rated less 
than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-
connected left knee disability prevents him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  To 
the contrary, the Veteran has reported in treatment and on 
each examination, including at the most recent examination in 
July 2008, that he is currently employed on a full time 
basis.  While he has work-related duty restrictions related 
to his left knee disability, he has not contended, and the 
evidence of record does not demonstrate, that his service-
connected left knee disability, either singly or in 
conjunction with his other service-connected disabilities, 
prohibits him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  Accordingly, the 
Board concludes that the Veteran in this case has not raised 
a claim of entitlement to a TDIU rating and that referral for 
a TDIU rating is therefore not warranted.


ORDER

A rating in excess of 10 percent for limitation of flexion of 
the left knee is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
instability of the left knee is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


